                          United States District Court
                                    for the
                          Southern District of Florida

Ernesto Grimon Hernandez,              )
Petitioner,                            )
                                       )
v.                                     ) Civil Action No. 18-23701-Civ-Scola
                                       )
United States Attorney General and     )
others, Respondents.                   )
          Order on Magistrate Judge’s Report and Recommendation
       This case was referred to United States Magistrate Judge Patrick A.
White, consistent with Administrative Order 2003-19 of this Court, for a ruling
on all pre-trial, nondispositive matters and for a report and recommendation
on any dispositive matters. On September 13, 2018, Judge White issued a
report concerning Petitioner Ernesto Grimon Hernandez’s petition for writ of
habeas corpus under 28 U.S.C. § 2241, recommending that the Court transfer
this case to the United States District Court for the Middle District of Florida.
(Report, ECF No. 6.) After multiple failed attempts to send Hernandez court
orders, the Court ordered the Respondents to file a memorandum regarding
Hernandez’s whereabouts because it appeared that he was no longer in United
States Immigration and Customs Enforcement’s (“ICE”) custody at the Baker
County Detention Center. (Order, ECF No. 12.) On October 23, 2018, the
Respondents informed the Court that Hernandez is no longer in ICE custody.
(Response, ECF No. 13.)
       Hernandez’s main contention in his § 2241 petition was that he was
being unlawfully detained and should be released from custody. Given that
Hernandez was released from ICE custody, the Court finds that Hernandez’s
petition is moot and that the Court no longer has jurisdiction. See Soliman v.
U.S. ex rel. INS, 296 F.3d 1237, 1243 (11th Cir. 2002).
       The Court therefore declines to adopt Judge White’s report (ECF No. 6)
and dismisses this case as moot. The Court directs the Clerk to close this
case and deny any pending motions as moot.
       Done and ordered, at Miami, Florida, on October 26, 2018.



                                           _______________________________
                                           Robert N. Scola, Jr.
                                           United States District Judge
